Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/


          PETITIONERS’ OBJECTIONS TO REPORT & RECOMMENDATIONS
          Petitioners are being confined by Respondents in conditions that Judge Goodman
   correctly recognized are “serious and bone-chilling” in the midst of the deadly pandemic
   terrorizing our country. ECF 63 at 10. But Petitioners are not in Respondents’ custody
   because they are serving criminal prison sentences.          Instead, Petitioners are in civil
   immigration detention. Respondents insist that they have done all they can or will to
   ameliorate Petitioners’ harsh conditions and that, given the current population levels at the
   three detention facilities at issue here, nothing more can be done to protect Petitioners against
   the serious risk of contracting the COVID-19 virus, which for many of them would entail a
   serious risk of slowly suffocating to death, alone, in the coming weeks.
          Judge Goodman understood the danger to all Petitioners. Properly acknowledging
   the risk to Petitioners’ health and lives, Judge Goodman recommended that the ICE facilities
   reduce below capacity and that the Court implement a monitoring program to ensure the
   safety of remaining individuals detained. Despite acknowledging that “immediate release of
   all detainees is the overarching, primary focus,” the Magistrate nonetheless misunderstood
   the nature of the lawsuit as a “conditions case” and underestimated the Court’s authority in
   habeas to protect Petitioner’s lives. ECF 63 at 4. Historically, “common-law habeas corpus
   was, above all, an adaptable remedy” in which the “court's role was most extensive in cases
   of pretrial and noncriminal detention.” Boumediene v. Bush, 553 U.S. 723, 779-80 (2008). As


                                                  1
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 2 of 23



   a result, the Magistrate’s recommendations were far too modest. Although the Magistrate
   correctly recognized Petitioners’ chances of success with their count II claim for deliberate
   indifference under the Fifth Amendment, the Magistrate erred in his analysis of Petitioner’s
   Claim for a State-Created Danger under the Fifth Amendment and their Accardi claim.
   Petitioners have a strong likelihood of success for both claims.
          When the proper context of this case is understood—that this is a case involving men
   and women in civil detention who are seeking release to avoid irreparable harm, not people
   serving criminal sentences seeking to improve their conditions—the magistrate’s unassailable
   factual conclusions inevitably lead to one legal conclusion:          the Court should release
   Petitioners and order ICE to implement CDC guidance and protocols “because detention
   facility administrators ‘are bound by constitutional requirements even when they are dealing
   with difficult and unfamiliar challenges to public health and safety.’” ECF 63 at 11 (citing
   Mays v. Dart, No. 20 C 2134, 2020 WL 1812381 (N.D. Ill. Apr. 9, 2020)). While Judge
   Goodman may be right that Respondents cannot take the precautions needed to guard against
   the spread of this disease within the three facilities at issue here given the current populations
   of those facilities, the populations of those facilities can—and must—be greatly reduced.
          Just yesterday, the United States District Court for the Central District of California
   considered a nearly identical case and ordered ICE to immediately release detained individuals
   so that remaining detained individuals could follow CDC guidelines for social distancing.
   Roman v. Wolf, EDCV 20-00768 TJH (PVC) (C.D. CA Apr. 23, 2020) (Ex. A). Indeed,
   Federal judges across the country have ordered the urgent release of numerous immigrants
   because of the pressing health risks created by ICE detention and other types of
   imprisonment.1


   1
     See, e.g., Xochihua-Jaimes v. Barr, 2020 WL 1429877 (9th Cir. Mar. 24, 2020);Vazquez Barrera
   v. Wolf, Case No. 4:20-cv-01241 (S.D. T.X. Apr. 17, 2020), ECF No. 41; Barbecho v. Decker,
   Case No. 1:20-cv-02821 (S.D. N.Y. Apr. 15, 2020), ECF No. 20; Hope v. Doll, Case No. 1:20-
   cv-00562-JEJ (M.D. Pa. Apr. 7, 2020), ECF No. 11; Martin Munoz v. Wolf, Case No. 20-cv-
   00625-TJH-SHK (C.D. Cal. Apr. 2, 2020), ECF No. 14; Robles Rodriguez v. Wolf, 20-cv-00627-
   TJH-GJS (C.D. Cal. Apr. 2, 2020), ECF No. 37; Hernandez v. Wolf, CV 20-60017-TJH
   (KSx)(C.D. Cal. Apr. 1, 2020), ECF No. 17; Arana v. Barr, 2020 WL 1502039 (S.D.N.Y. Mar.
   27, 2020); Xuyue Zhang v. Barr, 2020 WL 1502607 (C.D. Cal. March 27, 2020); Basank v.
   Decker, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020); Castillo v. Barr, 2020 WL 1502864 (C.D.
   Cal. March 27, 2020); Thakker v. Doll, No. 1:20-cv-00480-JEJ (M.D. Pa. Mar. 31, 2020), ECF

                                                   2
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 3 of 23



          The Court should do the same here. Petitioners simply ask not to be confined in
   conditions that will all but guarantee they contract the deadly COVID-19 disease. The Court
   has the power to order their release, and indeed, Petitioners submit that the undisputed facts
   leave that as the only proper result.
                                             STANDARD

          In reviewing a report and recommendation issued by a magistrate judge, the district
   court must make a de novo determination of those portions of the report and recommendation
   to which an objection is made. 28 U.S.C. § 636(b). Even in the absence of an objection, the
   district judge also reviews legal conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d
   603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla.
   1993), aff’d, 28 F.3d 116 (11th Cir. 1994). De novo review requires independent consideration
   of factual issues based on the record. Diaz v. United States, 930 F.2d 832, 836 (11th Cir. 1991)
   (citing Jeffrey S. by Ernest S. v. State Board of Educ., 896 F.2d 507, 513 (11th Cir. 1990)).
                                             ARGUMENT

   I.     THE MAGISTRATE ERRED BY ASSUMING THAT PETITIONERS HAVE
          FEWER RIGHTS THAN PEOPLE SERVING CRIMINAL SENTENCES.

          Unfortunately, Judge Goodman’s evocative descriptions of the grim conditions
   Petitioners face are accurate and, if anything, understate the dangers to Petitioners. But the
   legal analysis that flows from these facts in the Report and Recommendations is misaligned.
   The Report and Recommendations repeatedly pulls from and focuses its analysis on cases
   involving prisoners who are detained because they are serving a criminal sentence. For
   example, the Magistrate discusses at length the prison population and how any decision must
   incorporate “the realities of prison administration.” ECF 63 at 13-14 (internal quotation
   omitted). This perspective pervades the Report and Recommendations. The Magistrate
   improperly evaluated the issues as if Petitioners are seeking early release from a term of
   imprisonment as a punishment for a crime. But Petitioners are not serving criminal sentences.


   No. 47; Coronel v. Decker, 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020); Fraihat v. Wolf, No.
   ED CV 20-00590 TJH (KSx) (C.D. Cal. Mar. 30, 2020); Calderon Jimenez v. Wolf, No. 18 Civ.
   10225 (D. Mass. Mar. 26, 2020), ECF No. 507; United States v. Stephens, 2020 WL 1295155,
   at *2 (S.D. N.Y. Mar. 19, 2020); Matter of Extradition of Toledo Manrique, 2020 WL 1307109,
   at *1 (N.D. Cal. Mar. 19, 2020).

                                                    3
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 4 of 23



   Respondents are voluntarily imprisoning Petitioners for civil immigration purposes.
   Accordingly, the proper question before the Court is not the one the Magistrate asked about
   the tools a court has available to it to improve the conditions of mandatory confinement.
   Rather, the question is whether, given conditions the Magistrate rightly found intolerable and
   unable to be remedied, Respondents can justify Petitioners’ continued confinement at all. The
   answer is clearly “no.”
          As civil detained individuals, immigrants are afforded greater protection by the Fifth
   Amendment’s Due Process Clause than convicted prisoners or even pretrial criminal detained
   individuals. Civil immigration detained individuals “must be afforded more considerate
   treatment” than criminal pretrial detained individuals. See Unknown Parties, 2020 WL 813774,
   at *12 (citing Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982)). That is, unlike a convicted
   prisoner, who may be punished as long as the punishment is not “cruel and unusual,” Pierce
   v. Cty of Orange, 526 F.3d 1190, 1205 (9th Cir. 2008), Respondents, as civil detained
   individuals, may not be punished at all. Bell v. Wolfish, 441 U.S. 520, 535 (1970) (“[U]nder the
   Due Process clause, a detainee may not be punished prior to adjudication of guilt.”) And this
   is especially true here because Petitioners are not even awaiting a criminal trial, so at no point
   in this process can they be punished.
          A presumption of punishment arises when a civil detained individual is held in similar
   or more restrictive conditions than his criminal counterparts. See Jones v. Blanas, 393 F. 3d
   918, 932 (9th Cir. 2004); see also Torres v. U.S. Dep’t of Homeland Sec., 411 F. Supp. 3d 1036,
   1065 (C.D. Cal. 2019) (finding a presumption of punitiveness where plaintiffs “allege[d]
   conditions at Adelanto and policies by ICE that are not ‘more considerate’ than at criminal
   facilities”); Telfair v. Gilberg, 868 F. Supp. 1396, 1412 (S.D. Ga. 1994) (“[I]f conditions are so
   extreme that less harsh alternatives are easily available, those conditions constitute
   ‘punishment.’”). Respondents’ position is that they are doing their best. But under current
   conditions, Petitioners are being treated worse than people serving criminal sentences.
          Both the U.S. and Florida governments are currently reducing their prison populations
   to protect against the spread of COVID-19. Nearly three weeks ago, Attorney General Barr
   issued a memorandum to the Federal Bureau of Prisons urging the increase of home
   confinement at federal institutions most impacted by COVID-19.                   April 3, 2020
   Memorandum of Hon. W. Barr to the Director of Bureau of Prisons, at 1 (Ex. B). “[W]e are

                                                   4
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 5 of 23



   experiencing significant levels of infection at several of our facilities. . . . We have to move
   with dispatch in using home confinement, where appropriate, to move vulnerable inmates out
   of these institutions.” Id. (emphasis added). The memorandum also declared “emergency
   conditions” within Bureau of Prisons facilities, thus clearing the way under the Coronavirus
   Aid, Relief, and Economic Security Act (CARES Act) for the BOP to impose home
   confinement for a greater percentage of inmates. CARES Act § 12003(b), Pub. L. No. 116-
   136, 134 Stat. 281 (2020). But Attorney General Barr did not stop there. Just three days later,
   on April 6, 2020, he issued a memorandum directing federal prosecutors to consider COVID-
   19-related medical risks in their advocacy under the Bail Reform Act.            April 6, 2020
   Memorandum of Hon. W. Barr to the Director of Bureau of Prisons (Ex. C). Attorney
   General Barr explained that every new admission “presents at least some risk to the personnel
   who operate that facility and to the people incarcerated therein.” Id.         Moreover, any
   admission “presents risk to the individual being remanded into custody — risk that is
   particularly acute for individuals who are vulnerable to a serious infection.” Id. In short,
   Attorney General Barr directed federal prosecutors and the Federal Bureau of Prison to do
   what ICE refuses to do – evaluate and release individuals in custody to home confinement.
          Florida prisons have similarly released convicted prisoners to reduce the risk of passing
   COVID-19.     In one high-profile example, Corrine Brown, the former Congresswoman
   convicted of 18 counts of fraud and lying on her tax returns and congressional financial
   disclosures, was recently released several years before her sentence was completed. Richard
   Tribou and Katie Rice, Corrine Brown Released From Central Florida Prison Amid COVID-19
   Concerns, Orlando Sentinel (Apr. 22, 2020) (Ex. D). This stands in stark contrast to ICE’s
   refusal to stop detaining 1,400 men and women from their custody – not one of whom is
   serving a sentence for a crime.
          These policies and releases from the Federal and Florida Bureau of Prisons confirm
   that release is the appropriate remedy for Petitioners (who are not serving criminal sentences).
   More than that, it shows that it is entirely within Respondents’ power to protect all of the
   people at the three facilities at issue here by releasing Petitioners and other detained
   individuals; Respondents have simply chosen to not release sufficient numbers of detained
   individuals for reasons that remain elusive. Having artificially constrained the available
   remedies, Respondents insist that no more can be done. This disparate treatment—with

                                                  5
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 6 of 23



   Petitioners, as civil detained individuals, facing worse conditions than people serving
   permissibly punitive criminal sentences—is the very definition of the kind of punitiveness that
   is improper and inconsistent with lawful justifications for civil detention. This disparate
   treatment means that Petitioners and other detained individuals are being punished and
   mandates their release.
          Although the Magistrate cited several other cases involving the release of prisoners, he
   failed to apply the applicable standard for when people in civil detention seek release from
   confinement. Properly framed as a case involving people in civil detention, the disturbing
   facts that Judge Goodman found lead only to the conclusion that Petitioners can and should
   be released so that they can protect themselves. The Court should require ICE to immediately
   release the vast majority of detained individuals such that the remaining detained individuals
   can be held in full compliance with CDC Guidelines.
   II.    THE MAGISTRATE INCORRECTLY CONCLUDED THAT THE COURT
          DOES NOT HAVE THE AUTHORITY TO RELEASE PETITIONERS.

          Along the same lines, the Magistrate incorrectly framed this case as a case challenging
   the conditions of confinement, when Petitioners are challenging the fact of their confinement.
   This legal error led the Magistrate to conclude that the law in the Eleventh Circuit prohibits
   the Court from ordering the release of civil detained individuals. ECF 63 at 51-55. As a
   result, the Magistrate decided that he could not recommend the release of any detained
   individuals, despite his serious concern for Petitioners’ health and wellbeing at ICE facilities.
   See ECF 63 at 51.
          But the law does allow the Court to release these people from civil detention if they
   challenge the fact of their confinement. First, the Magistrate misunderstood the challenge in
   Petitioners’ complaint—the fact of their confinement—while acknowledging that habeas
   corpus is an appropriate remedy for detained individuals challenging the fact of confinement.
   Second, the very case the Magistrate relies upon in the Report and Recommendations, Gomez
   v. United States, 899 F.2d 1124 (11th Cir. 1990), expressly allows the Court to release detained
   individuals under the circumstances present here—the same circumstances which have been
   found compelling for release in courts around the country.           Petitioners here are civil
   immigration detained individuals, who have traditionally had recourse to § 2241 for
   constitutional challenges to their detention. See, e.g., Zadvydas v. Davis, 533 U.S. 678, 687-88,

                                                  6
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 7 of 23



   (2001) (holding that § 2241 was a proper vehicle to challenge an immigration detainee's
   detention as violating due process due to its length). This Court has the inherent authority to
   release Petitioners.
          A.      The Magistrate Misunderstood Petitioners’ Requested Relief.
          The Magistrate misconstrued the relief Petitioners seek, writing that: “no doubt that
   Petitioners in this lawsuit are challenging the conditions of their confinement at the three
   immigration detention centers, not the fact or duration of their confinement.” ECF 63 at 52-
   53. Not so. Petitioners are challenging the fact of their confinement by alleging that their
   confinement is improper under the circumstances and conditions at the detention facilities.
   See Malam v. Adducci, No. 20-10829, 2020 U.S. Dist. LEXIS 59407, at *6-8 (E.D. Mich. Apr.
   5, 2020) (“Supreme Court and Sixth Circuit precedent support the conclusion that where a
   petitioner claims no set of conditions would be sufficient to protect her constitutional rights,
   her claim should be construed as challenging the fact, not conditions, of her confinement and
   is therefore cognizable in habeas.”); see also Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir.
   2011) (upholding habeas jurisdiction over a claim where a petitioner challenged the method
   of his execution but did not concede that any acceptable alternative existed because
   “Adams has not conceded the existence of an acceptable alternative procedure. . . . Thus,
   Adams's lethal-injection claim, if successful, could render his death sentence effectively
   invalid.”). Awshana v. Adducci, No. 20-10699, 2020 U.S. Dist. LEXIS 62415, at *4 (E.D.
   Mich. Apr. 9, 2020) (“The petitioners . . . argue, the only remedy that will vindicate their due
   process right under the Fifth Amendment is release from custody. That form of relief falls
   squarely within the prevue of section 2241.”).
          As the Magistrate states, Gomez held that habeas corpus is the “sole remedy” for
   prisoners—like the Petitioners—who are challenging the fact or duration of their
   imprisonment. ECF 63 at 52. Thus, even Gomez recognizes that its bar to release only applies
   to a conditions case of the sort Petitioners do not raise here, and that habeas corpus is the
   proper remedy for the type of claim Petitioners assert here.
          B.      Gomez Allows the Court to Release Petitioners.
          The Magistrate’s conclusion that the Court cannot release Petitioners is based on an
   incorrect reading of the Eleventh Circuit’s decision in Gomez. While the court in that case
   concluded that it was improper to release the prisoner on bail because of the medical treatment

                                                    7
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 8 of 23



   he was receiving, the court also articulated the standard in the Eleventh Circuit for when a
   prisoner may be released on bail pending a habeas corpus petition. Even as to people
   incarcerated as punishment for a crime (which Petitioners are not), Gomez allows this relief
   under certain circumstances:
           “A prisoner seeking release pending habeas corpus can be granted bail under two sets
   of circumstances: first, he must demonstrate a likelihood of success on the merits of a
   substantial constitutional claim; second, extraordinary and exceptional circumstances must
   exist which make the grant of bail necessary to preserve the effectiveness of the habeas corpus
   relief sought.” Gomez at 1125; see also Lukaj v. McAleenan, 420 F. Supp. 3d 1265 (M.D. Fla.
   2019); Siegel v. U.S. Parole Comm’n, 613 F. Supp. 127 (S.D. Fla. 1985). Courts in the other
   circuits have applied analogous standards to release detained individuals during the pendency
   of habeas claims challenging immigration detention during the COVID-19 pandemic. See
   e.g., Rafael L.O. v. Tsoukaris, Civil Action No. 20-3481 (JMV), 2020 U.S. Dist. LEXIS 62389,
   at *14 (D.N.J. Apr. 9, 2020) (noting court’s inherent authority to grant release on a writ of
   habeas corpus on the under the “extraordinary circumstances” standard from Lucas v. Hadden,
   790 F.2d 365 (3d Cir. 1986)); Rafael L.O. v. Tsoukaris, Civil Action No. 20-3481 (JMV), 2020
   U.S. Dist. LEXIS 62389, at *14 (D.N.J. Apr. 9, 2020) (same); Coronel v. Decker, No. 20-cv-
   2472 (AJN), 2020 U.S. Dist. LEXIS 53954, at *26 (S.D.N.Y. Mar. 27, 2020) (applying
   standard from Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001), the court “must inquire into
   whether 'the habeas petition raises substantial claims and [whether] extraordinary
   circumstances exist[] that make the grant of bail necessary to make the habeas remedy
   effective.’”).
           In Gomez, the petitioner claimed that his Eighth Amendment rights were violated
   because he was not receiving adequate treatment for AIDS. Gomez at 1125. It was clear that
   the Bureau of Prisons had the ability to treat AIDS patients in its facilities. Id. at 1126. The
   court concluded that even if Gomez succeeded on his 8th Amendment claim, the most relief
   he would be entitled to was cessation of the cruel and unusual punishment. Id. at 1127.
   Release from prison, therefore, would afford Mr. Gomez more relief than he would have been
   entitled to if he prevailed on his claims, and it was therefore not an appropriate remedy. Id.
           Nevertheless, the Eleventh Circuit made it clear that people in Petitioners’ situation
   can be released if they can demonstrate a likelihood of success on the merits of a substantial

                                                  8
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 9 of 23



   constitutional claim, and if they can demonstrate that “extraordinary and exceptional
   circumstances” exist that make release necessary. Gomez at 1125. Unlike Mr. Gomez,
   Petitioners meet both of these conditions. As discussed below, Petitioners can demonstrate a
   likelihood of success on the merits of substantial constitutional claims. Moreover, it is
   apparent that the “horrific and scary” COVID-19 pandemic has created “extraordinary and
   exceptional circumstances” requiring the release of Petitioners to prevent infection and the
   spread of disease to themselves and others. See ECF 63 at 51.
          The Magistrate also discussed an unpublished Eleventh Circuit opinion, Vaz v. Skinner,
   634 F. App’x 778, 781 (11th Cir. 2015), to show that the court continues to hold that a prisoner
   may not be released from custody even if they establish an Eighth Amendment violation. See
   ECF 63 at 54. In that case, a detained individual who had been convicted of domestic
   violence and theft sought release from custody because he allegedly had not received adequate
   medical treatment following extraction of his wisdom teeth. Id. at 780. The parties did not
   contest whether such treatment was available; presumably, it was, as in Gomez. The district
   court concluded that release from custody was not an available form of relief because the
   detained individual’s complaint was about the conditions of his confinement, not the fact or
   duration of it. Id. at 780-81. Instead, as in Gomez, the court stated that the relief available to
   the detained individual was discontinuance of the prohibited activity, not release.
          Both Gomez and Vaz differ from this case, and neither bars Petitioners’ release. In those
   cases, the petitioners suffered from medical conditions that could be treated by the Bureau of
   Prisons and the Department of Homeland Security, respectively. The remedy of curative
   medical treatment was therefore available to them, and release was not necessary because the
   fact of confinement was not the source of the threat. Here, on the contrary, Petitioners contest
   the very fact of their continued detention because ICE cannot implement procedures to ensure
   that they will not develop COVID-19. Petitioners are not asking Respondents to provide
   better medical care; they are asking to be released from a facility where they are all but certain
   to contract a highly virulent, lethal virus.
          Even if Petitioners’ habeas corpus petition were based solely on the conditions of their
   confinement, the Court should still grant Petitioners’ Motion. See Thakker v. Doll, No. 1:20-
   cv-480, 2020 U.S. Dist. LEXIS 59459, at *6 (M.D. Pa. Mar. 31, 2020) (“we note that federal
   courts, including the Third Circuit, have condoned conditions of confinement challenges

                                                   9
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 10 of 23



   through habeas.”). Judge Goodman acknowledged that prohibiting the release of prisoners
   based on the conditions of their confinement is the minority view. ECF 63 at 53. Most
   circuits that have addressed the issue allow the release of prisoners under similar
   circumstances. Aamer v. Obama, 742 F.3d 1023, 1035 (D.C. Cir. 2014) (recognizing that a
   court may order the release of prisoners where the conditions of their confinement violate
   their constitutional rights); U.S. v. DeLeon, 444 F.3d 41, 59 (1st Cir. 2006) (“If the conditions
   of incarceration raise Eighth Amendment concerns, habeas corpus is available.”); Thompson
   v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has long interpreted § 2241 as
   applying to challenges to the execution of a federal sentence, including such matters as the . .
   . prison conditions.”); Woodall v. Fed’l Bureau of Prisons, 432 F.3d 235, 242 (3d Cir. 2005)
   (holding that prisoner’s habeas challenge could proceed “even if what is at issue . . . is
   ‘conditions of confinement’”); McNair v. McCune, 527 F.2d 874, 875 (4th Cir. 1975) (holding
   that a habeas challenge could proceed regarding “the complaint of a federal prisoner who is
   challenging not the validity of his original conviction, but the imposition of segregated
   confinement without elementary procedural due process and without just cause”); Adams, 644
   F.3d at 482-83 (the Sixth Circuit holding that prisoner’s Eighth Amendment challenge to the
   state’s lethal injection procedures could be brought in habeas).
          That Petitioners’ continued civil confinement by Respondents exposes them to an
   extreme risk of contracting COVID-19 and suffocating to death in the coming weeks is exactly
   the type of extraordinary circumstance contemplated by the holding in Gomez that release is
   allowed under extraordinary circumstances. It is undisputed that COVID-19 is a deadly
   disease that has infected millions of people and is killing tens of thousands—putting a strain
   on the entire medical system. As the Magistrate recognized, Respondents cannot properly
   implement CDC social distancing measures in the three facilities at issue here given the
   current populations of those facilities. Indeed, Respondents purport to be doing their absolute
   best to protect the health of detained individuals, but as the Magistrate observed, Petitioners
   still face appalling conditions and risks. As a result, the only way to preserve Petitioners’
   health and lives is their immediate release so that they can protect themselves – which is why
   Petitioners sought that remedy. The Court should order such a release.




                                                  10
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 11 of 23




          C.     The Magistrate Failed to Consider the Court’s Power to Release Petitioners
                 on Bail Pending Final Resolution of Their Habeas Claims.

          Even if the Court concludes that Petitioners have not met the requirements for a
   preliminary injunction, the Court may release them on bail pending final resolution of their
   habeas claims under the Second Circuit’s decision in Mapp v. Reno, 241 F.3d 221, 226 (2d Cir.
   2001); see also Opinion and Order at 24, Basank v. Decker, No. 20 Civ. 2518 (S.D.N.Y. Apr.
   23, 2020) (Ex. E). In Mapp, the Second Circuit held “that the federal courts have inherent
   authority to admit to bail individuals properly within their jurisdiction,” including individuals
   detained for immigration purposes petitioning for habeas relief. Mapp, 241 F.3d at 226. A
   habeas petitioner’s “fitness for bail” depends on “whether the habeas petition raises
   substantial claims and whether extraordinary circumstances exist that make the grant of bail
   necessary to make the habeas remedy effective.” Id. at 230 (internal quotation marks, citation,
   and alteration omitted).
          Petitioners’ habeas claims are plainly substantial. As Judge Goodman described, the
   threat Petitioners face from the COVID-19 pandemic are “bone-chilling” and “horrific.” ECF
   63 at 10. And releasing Petitioners from confinement pending final adjudication of their
   petition is necessary to “make the habeas remedy effective.” Id. “Severe health issues have
   been the prototypical but rare case of extraordinary circumstances that justify release pending
   adjudication of habeas.” Coronel v. Decker, No. 20 Civ. 2472, 2020 WL 1487274, at *9
   (S.D.N.Y. Mar. 27, 2020); see also Barbecho v. Decker, No. 20 Civ. 2821, 2020 WL 1876328, at
   *8 (S.D.N.Y. Apr. 15, 2020) (“If these Petitioners—whose medical conditions place them at
   a higher risk of severe illness, or death, from COVID-19—were to remain detained, they
   would face a significant risk that they would contract COVID-19—the very outcome they
   seek to avoid. Release is therefore necessary to make the habeas remedy effective.”) (internal
   quotation marks and citation omitted). “Detention of Petitioners pending final adjudication
   of this action could cause severe illness or death—precisely the harm their petition seeks to
   avert.” Basank Order at 25 (Ex. E). The effectiveness of the habeas remedy can be preserved
   only by releasing Petitioners.
          Indeed, forcing Petitioners to remain locked in the unsafe conditions at Glades, Krome
   and BTC on the grounds that habeas relief is unavailable on these facts – with no other remedy
   and no available due process rights – would be such an extreme outcome as to run afoul of

                                                  11
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 12 of 23



   the Suspension Clause. See Boumediene, 553 U.S. at 792 (requiring adequate substitute from
   habeas process to avoid suspension clause violation—particularly for claims involving civil
   confinement); Art. I, § XI clause 2. The governing decisions do not dictate this result.
   III.   THE MAGISTRATE ERRED BY CONCLUDING THAT THE STATE-
          CREATED DANGER DOCTRINE DID NOT APPLY.

          Petitioners’ continued detention violates their constitutional rights. President Trump
   has said that he is a “wartime President” fighting an “invisible enemy.”2 Despite this apt
   personification of COVID-19, Respondents argue that the state-created danger doctrine does
   not apply because COVID-19 is not a “third party.” ECF 40, p. 10. This misses the point.
   Petitioners are not asking for protection from COVID-19 – they are asking for protection from
   Respondents, who are forcing Petitioners to live in unsanitary and tight conditions with third
   parties carrying the deadly virus. “[W]hen the State takes a person into its custody and holds
   him there against his will, the Constitution imposes upon it a corresponding duty to assume
   some responsibility for his safety and general well-being.” DeShaney v. Winnebago County
   Department of Social Services, 489 U.S. 189, 199-200 (1989). The duty in such cases arises from
   the limitations which the government has imposed on the freedom of the individual to act on
   his own behalf. Id. If Petitioners are released, they can isolate themselves from people who
   have been infected with COVID-19. Instead, Respondents are forcing them to share air,
   water, toilet facilities, and tight dormitories with people who have been exposed to COVID-
   19. There is no doctrinal reason why the state’s obligation to care for people in its custody is
   limited to protection from “third parties,” and such an exclusion would defy common sense.3
          Tellingly, Respondents have not cited any cases holding that the intentional, malicious
   act of a “third party” is required to invoke the state-created danger doctrine. It is not. In fact,
   the Third Circuit has recognized that the state itself can create a dangerous situation by its
   inability to control infectious disease. In Kaucher v. County of Bucks, 455 F.3d 418, 420 (3d


   2
    https://www.politico.com/news/magazine/2020/04/09/trump-coronavirus-invisible-
   enemy-177894 (accessed April 23, 2020).
   3
    Though the Report and Recommendations further narrows this to “criminal actions of third
   parties” [ECF No. 63, p. 57], as shown below, the doctrine applies to situations where the
   state actors are the ones who create the dangerous situation.


                                                   12
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 13 of 23



   Cir. 2006), a corrections officer and his wife sued the County of Bucks, contending that “they
   contracted Methicilin Resistant Staphylococcus aureus infections as a result of defendants’
   conscience-shocking behavior in creating unsanitary and dangerous conditions at the jail.”
   They alleged that the county should be held liable under the state-created danger doctrine. Id.
   at 424. While the Court ultimately concluded that the Kauchers failed to allege that the state
   actors acted “with a degree of culpability that shocks the conscience,” id. at 431, the opinion
   shows that the state’s creation of “unsanitary and dangerous conditions at the jail” are actions
   that trigger the doctrine.4
          The Ninth Circuit has similarly found that environmental conditions can be the basis
   for the state-created danger doctrine. In Pauluk v. Savage, 836 F.3d 1117, 1119 (9th Cir. 2016),
   employees of the Clark County Health District alleged that a “workplace environment
   infested with toxic mold” was a due process violation. The court determined that the plaintiffs
   “stated a claim under the state-created danger doctrine, notwithstanding the fact that the
   danger at issue is a physical condition in the workplace.” Id. In reaching that conclusion, the
   Court noted that “a state actor can be held liable for failing to protect a person’s interest in his
   personal security or bodily integrity when the state actor affirmatively and with deliberate
   indifference placed that person in danger.” Id. at 1122; see also Munger v. City of Glasgow Police
   Dept., 227 F.3d 1082, 1087 (9th Cir. 2000) (finding that police officers could be held liable for
   a death caused by hypothermia where they ejected an intoxicated person from a bar late at
   night when they knew that the person was “wearing only a t-shirt and jeans, was intoxicated,
   was prevented by the officers from driving his truck or reentering Stan’s Bar, and was walking
   away from the nearby open establishments.).
          None of the cases cited in the Report and Recommendations compel the Court to reject
   Petitioners’ theory here.
          The Report and Recommendations also misconstrues the law with respect to the
   necessity of showing affirmative conduct.              ECF 63, pp. 58.          The Report and
   Recommendations suggest that ICE is merely a passive observer to the conditions at the


   4
      Several pretrial detained individuals who contracted infections in the Bucks County
   Correction Facility successfully sued because the facility’s “deliberate indifference allowed
   conditions in the facility that were likely to cause disease, injury, or suffering.” Keller v. County
   of Bucks, CIV.A.03-4017, 2005 WL 675831, at *1 (E.D. Pa. Mar. 22, 2005).

                                                    13
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 14 of 23



   detention facility, which is “not enough to trigger a constitutional duty to protect.” Id. This
   conclusion is flawed for two reasons. First, the “affirmative conduct” cases cited all involve
   non-custodial conduct, which is vastly different from the situation here. See TM v. Polk County
   Sch. Bd., 8:06-CV-1370-T-MSS, 2006 WL 8440282, at *4 (M.D. Fla. Nov. 1, 2006) (claim
   involving student at public school); Mitchell v. Duval County Sch. Bd., 107 F.3d 837, 839 (11th
   Cir. 1997) (same); Graham v. Indep. Sch. Dist. No. I-89, 22 F.3d 991, 995 (10th Cir. 1994) (“In
   the absence of a custodial relationship, we believe plaintiffs cannot state a constitutional claim
   based upon the defendants’ alleged knowledge of dangerous circumstances.”). As Graham
   explains, “[i]naction by the state in the face of a known danger is not enough to trigger the
   obligation; according to DeShaney the state must have limited in some way the liberty of a
   citizen to act on his own behalf.” Graham, 22 F.3d at 995. Petitioners here are limited, and
   “inaction” is not a proper consideration.
          Second, Respondents’ affirmative conduct endangers Petitioners:
         Not restricting transfers. CDC guidelines recommend that transfers of detained
          individuals be restricted with few exceptions. Interim Guidance on Management of
          Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities
          (“CDC Guidelines”) at 9 (Ex F). ICE not only declined to agree to restrict transfers
          during the April 17 hearing, but their own declarations prove that detained individuals
          are being transferred even now as more staff and detained individuals test positive for
          COVID-19. For example, Acting Officer in Charge Castrano filed declarations on
          April 16 and again four days later on April 20. See Apr. 16, 2020 Castrano Aff. [ECF
          33-1]; Apr. 20, 2020 Castrano Aff. [ECF 53-1]. On both dates, Building 11 was under
          cohorting quarantine – with 104 detained individuals on April 16 but only 98 detained
          individuals on April 20. Six detained individuals were released from the quarantine,
          transferred to another location in violation of CDC guidelines, despite the fact that the
          number of staff who tested positive increased by more than 100% during those four
          days.

         Quarantining new detained individuals.         CDC recommends routine intake
          quarantining, which means “quarantining all new intakes for 14 days before they enter
          the facility’s general population (SEPARATELY from other individuals who are
          quarantined due to contact with a COVID-19 case).” (Appx. I, Ex. F, at 61.) (emphasis
          in original). This also is not being done.

         Not allowing appropriate social distancing. CDC describes social distancing as the
          “cornerstone” of reducing transmission of COVID-19. CDC Guidelines at 4. CDC
          recommends that individuals should maintain at least 6 feet of distance between all
          individuals. Id. ICE’s declarations, as cited in the Report & Recommendations, prove
          that ICE is not allowing Petitioners to appropriately social distance. At Broward, male


                                                  14
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 15 of 23



          Petitioners sleep in bunk beds that are two feet apart. ECF 63 at 26. Petitioners sleep an
          average of 4.4 feet away from each other, use toilets that are less than two feet apart
          from each other and eat only inches away from each other at Krome. Id. at 31-2.

         Inadequate medical checks. Once daily a nurse walks through Petitioners’ living areas
          “providing education on and encouraging hygiene”, despite the recommendations
          from CDC of regular temperature checks and verbal screening. ECF 33-1 at para. 11;
          contra CDC Guidelines at 26.

         Not performing pre-intake screening. CDC recommends “pre-intake screening and
          temperature checks for all new entrants. Screening should take place in the sallyport,
          before beginning the intake process.” CDC Guidelines at 10. But ICE is performing
          screening within 12 hours after admission to the facility. ECF 63 at 22.


         Cohort quarantining. ICE practices with regard to “cohort” quarantining run
          completely contrary to CDC guidelines, and are exposing the plaintiffs and other class
          members to grave risks to their health. The CDC Guidance states that detention
          centers should put people exposed to close contact with confirmed or symptomatic
          COVID-19 cases in individual, not group, quarantine: “Facilities should make every
          possible effort to quarantine close contacts of COVID-19 cases individually.” (Appx.
          I, Ex. F, at 66) (emphasis added). Cohort quarantine “should only be practiced if there
          are no other available options.” (Id.) (emphasis added). As the CDC explains,
          “[c]ohorting multiple quarantined close contacts of a COVID-19 case could transmit
          COVID-19 from those who are infected to those who are uninfected.” (Id.) In the face
          of this guidance, the declaration of Acting Office in Charge Liana Castano, filed on
          April 21, 2020, revealed that there are 350 detained individuals at the Krome Service
          Processing Center in cohort quarantine. ECF 53-1 at ¶ 4. Moreover, cohorted groups
          are confined in spaces that prevent them from practicing social distancing. Cohorted
          groups are not provided with masks to prevent the transmission of COVID-19, as
          required by the CDC protocols. (Appx. I, Ex. F, at 67).

         Making hygiene supplies and cleaning supplies available. CDC Guidance is clear:
          “[e]nsure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and
          medical supplies . . . are on hand and available.” CDC Guidelines at 7 (Ex. F).
          Respondents do not even claim they are complying with these guidelines.
          Respondent’s Declarations instead only states that they are providing a modest
          amount of soap or body wash which is replenished as needed. ECF 63 at 30.

   ICE’s creation of this dangerous situation satisfies the affirmative acts requirement. See
   Helling v. McKinney, 509 U.S. 25, 33 (1993) (an unreasonable risk includes future harm caused
   by conditions of confinement).




                                                 15
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 16 of 23



          Moreover, the Magistrate’s conclusion that Petitioners are “the precise opposite of a
   discrete plaintiff” [ECF at 59] is incorrect and his reliance on Kneipp v. Tedder, 95 F.3d 1199
   (3rd Cir. 1996) is misplaced. The Third Circuit has specifically noted that “a ‘discrete
   plaintiff’ may mean a specific person or a specific class of persons.” Morse v. Lower Merion Sch.
   Dist., 132 F.3d 902, 913 (3d Cir. 1997) (emphasis added). While there are over 1,400
   Petitioners, they are a specific class of persons and not merely members of the public.
          In his Report and Recommendations, Judge Goodman acknowledges that Petitioners’
   “legitimate worry about contracting COVID-19 is real and serious and bone-chilling and
   should not be minimized in any way.” ECF 63, p. 10. By choosing to detain Petitioners in
   facilities that do not even approach compliance with CDC guidelines, ICE has created a
   dangerous situation that may prove deadly. If released, Petitioners can protect themselves.
   But Respondents are currently forcing them into close contact in the precise sort of unsanitary
   conditions that are highly dangerous right now. It would be a perverse interpretation of the
   law to conclude that Petitioners are without a remedy here.
   IV.    PETITIONERS HAVE SHOWN A LIKELIHOOD OF SUCCESS ON THE
          MERITS WITH REGARD TO COUNT I, VIOLATION OF THE ACCARDI
          DOCTRINE.

          Petitioners have amply demonstrated a likelihood of success on the merits with regard
   to their Accardi claim over and over again. First, the Accardi doctrine is a viable legal theory
   that binds ICE to follow mandatory agency procedures (the CDC Guidelines), and ICE has
   not disputed the validity of this doctrine or its applicability to this case. Second, in the Report
   and Recommendations, Judge Goodman did not make any findings that are inconsistent with
   the Accardi claim. Instead, he based his reluctance to grant relief on concerns about the
   remedies sought by the lawsuit overall. See ECF 63 at 61. Third, the CDC Guidelines as
   applied to ICE’s operations in the three detention centers at issue are mandatory, which is not
   disputed by the government, and are precisely intended to benefit the Petitioners and other
   class members. Fourth, a review of the declarations submitted by both sides makes it clear
   that ICE is not complying with the CDC Guidelines in the three facilities at issue in a number
   of absolutely critical respects. Indeed, in their opposition to the Emergency Motion [ECF
   40], ICE all but admits that this is the case. While, as discussed below, ICE may be in partial
   compliance with certain of the CDC Guidelines, partial compliance is not enough under the


                                                   16
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 17 of 23



   Accardi doctrine. Fifth, ICE has attempted to blunt the impact of the Accardi doctrine by
   mistakenly reframing the dispute as one about medical care, which it is not.
          First, the Accardi doctrine remains a viable legal theory, and the types of agency rules
   that are at issue here are enforceable in federal court. In Accardi, a case involving a habeas
   challenge to the denial of suspension of deportation, the Supreme Court objected to the
   agency’s “alleged failure to exercise its own discretion contrary to existing valid regulations.”
   Accardi v. Shaughnessy, 347 U.S. 260, 268 (1954). Accardi requires federal agencies to follow
   applicable rules. Since Accardi, federal courts have considered which types of agency rules are
   enforceable in court, and which types are not. In the employment context, the Court held in
   Service v. Dulles, 354 U.S. 363, 373–76 (1957), that where dismissal from employment is based
   on a defined procedure, even though generous beyond the requirements binding the agency,
   that procedure must be scrupulously followed. Further, in Vitarelli v. Seaton, 359 U.S. 535
   (1959), the Court held that the dismissal of a former government employee was illegal and of
   no effect because the agency’s termination did not meet “the requirements of the applicable
   department regulations.” Id. at 545.
          This line of cases demonstrates that a court’s duty to enforce an agency regulation,
   while most apparent when compliance with the regulation is mandated by the Constitution
   or federal law, “embraces as well agency regulations that are not so required.” Lopez v. Federal
   Aviation Admin. 318 F.3d 242 (D.C. Cir. 2003). Admittedly, some agency rules are not
   reviewable, but they differ from those at issue here. As the D.C. Circuit observed in Lopez:
          In American Farm Lines v. Black Ball Freight Serv., 397 U.S. 532, 539, 90 S.Ct.
          1288, 1292–93, 25 L.Ed.2d 547 (1970), a case involving regulations designed
          to provide the agency with information it needed to reach an informed decision,
          the Court held that the regulations were unreviewable absent a showing of
          substantial prejudice by the complaining party. On the other hand, had the
          agency’s rules been “intended primarily to confer important procedural benefits
          upon individuals in the face of otherwise unfettered discretion as in Vitarelli,”
          id. at 538–39, 90 S.Ct. at 1292, or had the agency failed to exercise independent
          discretion required by the rule, as in Accardi, id. at 539, 90 S.Ct. at 1292–93, the
          Court indicated the case would be “exempt” from the general principle that an
          administrative agency may “relax or modify its procedural rules adopted for
          the orderly transaction of business ... when ... the ends of justice require it.

   Lopez, 318 F.3d at 247. Here, Petitioners have amply demonstrated substantial prejudice, and
   the CDC Guidelines are precisely the type of procedural rules intended to confer important


                                                  17
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 18 of 23



   benefits on plaintiffs (in this case, protection from a deadly virus) in the face of otherwise
   unfettered agency discretion.
          Second, in the Report and Recommendations, Judge Goodman made no findings
   inconsistent with the Accardi claim, but rather expressed concern about the overall remedies
   sought by Petitioners: “[R]egardless of which of the counts they rely on, Petitioners are
   seeking release from custody -- but that remedy is unavailable in the Eleventh Circuit under
   these circumstances.” ECF 63 at 51. However, as explained above, the Magistrate is
   incorrect as a matter of law.
          Third, the CDC Guidelines are mandatory, which is not disputed by Respondents,
   and are precisely intended to benefit Petitioners and class members, who have already
   demonstrated substantial prejudice from ICE not following the mandatory guidelines.
   Krome, BTC and Glades are all subject to National Detention Standards that are issued by
   ICE, which set forth the medical care that must be provided to individuals in immigration
   detention. Both Krome and BTC are subject to ICE’s 2011 Performance-Based National
   Detention Standards (“PBNDS”). See ECF 7, Appx I, Ex. N, at 253. Glades is subject to
   ICE’s National Detention Standards (“NDS”). See ECF 7, Appx. I, Ex. K, at 152, 156. The
   current governing version of the NDS is the 2019 National Detention Standards for Non-
   Dedicated Facilities. Section 4.3(II)(10) of the PBNDS requires that “Centers for Disease
   Control and Prevention (CDC) guidelines for the prevention and control of infectious and
   communicable diseases shall be followed.” ECF 7, Appx I, Ex. N, at 253. The PBNDS also
   provides that “[f]acilities shall comply with current and future plans implemented by federal,
   state or local authorities addressing specific public health issues including communicable
   disease reporting Prevention (CDC) guidelines for the prevention and control of infectious
   and communicable diseases shall be followed.” ECF 7, Appx I, Ex. N, at 253. The PBNDS
   also provides that “[f]acilities shall comply with current and future plans implemented by
   federal, state or local authorities addressing specific public health issues including
   communicable disease reporting requirements.” ECF 7, Appx I, Ex. N, at 256-57. Similarly,
   section 1.1(I) of the NDS, covered “facilit[ies] will operate in accordance with all applicable
   regulations and codes, such as those of . . . the Centers for Disease Control and Prevention
   (CDC).” ECF 7, Appx I, Ex. O, at 304. Therefore, both documents make it clear that
   compliance with CDC Guidelines is mandatory. In light of this clear language, is it perhaps

                                                 18
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 19 of 23



   not surprising that in its opposition brief, see ECF No. 40, ICE does not dispute that the
   guidelines are mandatory.
          Fourth, the evidence before the Court makes it clear that ICE is not following the CDC
   guidelines at the three facilities at issue in many critical respects. See generally ECF 8, Appx
   II (detained individual declarations). ICE itself admits that its actions fall short, stating that,
   at most, the “declarations [submitted] establish that defendants are in substantial compliance
   with the National Detention Standards.” ECF 40 at 9 (emphasis added). But as demonstrated
   above, this is simply not the case. At most, ICE is in partial compliance, which is simply not
   sufficient under the Accardi doctrine. In the same vein, the government contends that “DHS
   and ICE have followed their National Detention Standards, making adjustments where required
   by circumstances, in order to provide a reasonably safe environment for detained individuals in
   their custody.” Id. (emphasis added). However, “making adjustments where required by
   circumstances,” if permitted, would be the exception that swallows the rule. What this really
   means, once again, is that ICE is not following the guidelines strictly and is only in partial
   compliance.
          Under the Accardi doctrine, partial compliance with mandatory agency rules designed
   to protect the plaintiffs and other class members is not sufficient. For example, in Vitarelli, it
   was held that “scrupulous observance of departmental procedural safeguards is clearly of
   particular importance” where no other agency rules protect the employee. Vitarelli, 359 U.S.
   at 540. See also Morton v. Ruiz, 415 U.S. 199, 235 (1974) (“[I]t is incumbent upon agencies to
   follow their own procedures . . . even where [they] are possibly more rigorous than otherwise
   would be required.”).
          Here, there is ample evidence that the actual practices of ICE in the three facilities at
   issue fall far short from what is required by the CDC Guidelines, as discussed at length in
   Section III.
          Fifth, the Court should reject ICE’s attempt to blunt the force of the Accardi doctrine
   by mistakenly attempting to reframe the dispute as one about medical care, which it is not.
   For example, the government argues: “Petitioners have failed to demonstrate a substantial
   likelihood of success on their claim of inadequate medical care because they cannot show
   defendants have been deliberately indifference to their serious medical needs.” ECF 40 at 8.
   However, while ICE presumably enjoys some discretion on how to provide medical care to

                                                   19
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 20 of 23



   each detained indvidual, that is a red herring – the CDC guidelines apply to the specific
   concern about infectious diseases, and the whole point is that the agency does not have
   discretion to ignore them. Put simply, this is not a case about medical care.
                                         CONCLUSION

          As noted above, just yesterday, the United States District Court for the Central District
   of California considered a nearly identical case and ordered ICE to immediately release
   detained individuals so that remaining detained individuals could follow CDC guidelines for
   social distancing. Roman v. Wolf, EDCV 20-00768 TJH (PVC) (C.D. CA Apr. 23, 2020) (Ex.
   A). For all of the foregoing reasons, Petitioners ask that this Court do the same and grant
   their motion and release them from the life-threatening conditions at Glades, Krome and BTC
   or order the necessary changes be made immediately so that the detained individuals can fully
   follow CDC Guidelines.
   Date: April 24, 2020
                                               Respectfully Submitted,

                                               /s/ Scott M. Edson
                                               Scott M. Edson, Esq.
                                               Florida Bar No. 17258
                                               KING & SPALDING LLP
                                               1700 Pennsylvania Avenue NW, STE 200
                                               Washington, DC 20006-4707
                                               Telephone: (202) 737-0500
                                               Facsimile: (202) 626-3737
                                               sedson@kslaw.com

                                               Kathryn S. Lehman
                                               Florida Bar No.: 95642
                                               Chad A. Peterson
                                               Florida Bar No.: 91585
                                               KING & SPALDING LLP
                                               1180 Peachtree Street, N.E.
                                               Atlanta, GA 30309
                                               Telephone: (404) 572-4600
                                               Facsimile: (404) 572-5100
                                               klehman@kslaw.com
                                               cpeterson@kslaw.com

                                               Rebecca Sharpless
                                               Florida Bar No. 0131024
                                               Romy Lerner

                                                 20
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 21 of 23



                                      Florida Bar No. 116713
                                      UNIVERSITY OF MIAMI SCHOOL OF LAW
                                      IMMIGRATION CLINIC
                                      1311 Miller Drive Suite, E-273
                                      Coral Gables, Florida 33146
                                      Tel: (305) 284-3576
                                      Fax: (305) 284-6092
                                      rsharpless@law.miami.edu

                                      Gregory P. Copeland
                                      Sarah T. Gillman
                                      RAPID DEFENSE NETWORK
                                      11 Broadway, Suite 615
                                      New York, NY 10004
                                      Tel.: (212) 843-0910
                                      Fax: (212) 257-7033
                                      gregory@defensenetwork.org
                                      sarah@defensenetwork.org

                                      *Appearing Pro Hac Vice

                                      Mark Andrew Prada
                                      Fla. Bar No. 91997
                                      Anthony Richard Dominguez
                                      Fla. Bar No. 1002234
                                      PRADA URIZAR, PLLC
                                      3191 Coral Way, Suite 500
                                      Miami, FL 33145
                                      Tel.: (786) 703-2061
                                      Fax: (786) 708-9508
                                      mprada@pradaurizar.com
                                      adominguez@pradaurizar.com

                                      Paul R. Chavez
                                      FL Bar No. 1021395
                                      Maia Fleischman
                                      FL Bar No. 1010709
                                      SOUTHERN POVERTY LAW CENTER
                                      2 S. Biscayne Blvd., Ste. 3200
                                      Miami, FL 33101
                                      Tel: (305) 537-0577
                                      paul.chavez@splcenter.org
                                      maia.fleischman@splcenter.org

                                      Andrea Montavon McKillip
                                      Florida Bar No. 56401


                                        21
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 22 of 23



                                      LEGAL AID SERVICE           OF   BROWARD
                                      COUNTY, INC.
                                      491 North State Road 7
                                      Plantation, Florida 33317
                                      Tel. (954) 736-2493
                                      Fax (954) 736-2484
                                      amontavon@legalaid.org

                                      Lisa Lehner
                                      Florida Bar No. 382191
                                      AMERICANS FOR IMMIGRANT JUSTICE
                                      5355 NW 36 Street, Suite 2201
                                      Miami, FL 33166
                                      Tel: (305) 573-1106 Ext. 1020
                                      Fax: (305) 576-6273
                                      Llehner@aijustice.org


                                      Counsel for Petitioners




                                        22
Case 1:20-cv-21553-MGC Document 70 Entered on FLSD Docket 04/24/2020 Page 23 of 23



                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 24th day of April, 2020, I electronically filed the foregoing

   with the Clerk of Court using the CM/ECF system, which will then send a notification of

   such filing (NEF) to all counsel of record.



                                                       /s/ Scott M. Edson___________
                                                       Scott M. Edson, Esq.
                                                       Florida Bar No. 17258
                                                       KING & SPALDING LLP
                                                       1700 Pennsylvania Avenue NW, STE 200
                                                       Washington, DC 20006-4707
                                                       Telephone: (202) 737-0500
                                                       Facsimile: (202) 626-3737
                                                       sedson@kslaw.com

                                                       Attorney for Petitioners




                                                  23
